DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashizaka et al. (CA 2991696).
 	Hayashizaka et al. discloses a laminate comprising at least a conductor and an insulating coating ([0045] & [0056]), wherein the insulating coating is formed of a resin composition containing a metal oxide hydrate, wherein the resin composition contains the metal oxide hydrate in an amount of 6 to 50 parts by mass (pbm) per 100 pbm of the resin ([0027]), and wherein the laminate is exposed to partial discharge caused by inverter surge (re claim 1).  Hayashizaka et al. also discloses that the metal oxide hydrate is a hydrated alumina ([0017]) (re claim 2); the resin in the resin composition is a polyester ([0028]) (re claim 8); the laminate is in the form of an insulated electric wire (re claim 9); a coil comprises the insulated electric wire according to claim 9 (re claim 10); a rotating electric machine comprises the insulated electric wire according to claim 9 (re claim 11); an insulating paint ([0052]) comprises the resin composition for producing the laminate according to claim 1 (re claim 12); an insulating film ([0060]) is formed from the resin composition for forming the insulating coating of the laminate according to claim 1 (re claim 13); a laminate comprises a conductor and an insulating coating (re claim 14).  
 	Re claims 1, 3-6 and 14, applicant's disclosure ([0030], [0031], [0032], and [0035]) discloses that when the laminate is exposed to partial discharge caused by inverter, an inorganic insulating layer is formed on the insulating coating and a composite layer is formed between the insulating coating and the inorganic insulating layer, and that the thickness of the inorganic insulating layer is varied with factors such as the amount of the resin eliminated by partial discharge, the amount of the metal oxide hydrate, and the designed thickness of the insulating coating.  The fact that the laminate of Hayashizaka et al. is exposed to partial discharge, the fact that the insulating coating of Hayashizaka et al. comprises the same materials and the amounts as claimed; an inorganic insulating layer formed of a metal oxide or a metal oxide hydrate and having a thickness of 10 nm or more is formed on the insulating coating and a composite layer having a thickness of 10 nm or more is formed between the conductor and the inorganic insulating layer.

Response to Arguments
Applicant's arguments and Declaration under 37 CFR 1.132 (the Declaration) filed on 04/06/2022 have been fully considered but they are not persuasive.
 	Applicant argues that Hayashizaka et al. fails to disclose an inorganic insulating layer formed when the insulating coating is exposed to partial discharge caused by inverter surges because the metal oxide hydrate of Hayashizaka et al. is a pre-gel metal oxide hydrate, instead of metal oxide hydrate sol.  Examiner would disagree because the claims as currently presented do not claim the metal oxide hydrate being metal oxide hydrate sol.  It has been held that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Regarding the amount of the metal oxide hydrate in the composition, Hayashizaka, [0027], discloses that the lower limit of the content of the metal oxide hydrate is preferably 5% by mass.  Accordingly, the amount of the metal oxide hydrate in the composition of Hayashizaka can be 6 or more.  MPEP 2144.05 states " In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" and  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)"

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847